Name: Commission Regulation (EC) No 1852/94 of 27 July 1994 opening an invitation to tender for the reduction in the levy on grain sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  cooperation policy;  tariff policy
 Date Published: nan

 28 . 7. 94 Official Journal of the European Communities No L 192/27 COMMISSION REGULATION (EC) No 1852/94 of 27 July 1994 opening an invitation to tender for the reduction in the levy on grain sorghum imported into Spain from third countries to grain sorghum up to a quota of 100 000 tonnes per calendar year and of 50 % in excess of that quota ; whereas, if that benefit is combined with the reduction provided for under this Regulation, this is likely to disturb the Spanish market for cereals ; whereas such combined benefits should be ruled out for the sake of the satisfac ­ tory functioning of the invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3640/93 of 17 December 1993 on special arrangements for imports of maize and sorghum into Spain for the year 1993 ('), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize and grain sorghum into Spain in 1993 ; whereas by Council Regulation (EC) No 532/94 (2) extending the measures taken under the abovementioned agreement, the Council approved the extension of that agreement to 1 994 ; Whereas, within the framework of those rights and obli ­ gations, Commission Regulation (EC) No 1 1 /94 (3) opened invitations to tender for the reduction in the levy on import of the quantities remaining in 1993 ; whereas these quantities were not covered by the invitations to tender ; whereas, in the light of current market needs in Spain, the balance left for import should be earmarked for that country ; whereas, to that end, a new invitation to tender should be opened ; Whereas Commission Regulation (EC) No 675/94 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain and of maize into Portugal (4), lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by opera ­ tors to ensure compliance with their obligations and, in particular, the obligation to process or use the imported product on the Spanish market ; whereas, nevertheless, for the sake of the simplification of import operations, in spite of the provisions of Article 7 (2) of that Regulation, a downward margin of tolerance should be provided for as regards the release for free circulation ; Whereas Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agriculture products and certain goods resulting from the processing of agriculture products originating in the ACP States or in the overseas countries and territories (OCT) (*), as last amended by Regulation (EC) No 235/94 (6), provides in particular for a reduction of 60 % in the levy applicable Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy referred to in Article 10 of Regulation (EEC) No 1 766/92 Q on grain sorghum to be imported into Spain, in addition to the invitations to tender opened by Regulation (EC) No 11 /94. 2 . Under this invitation to tender, the reduction in the import levy on grain sorghum provided for in Article 1 1 of Regulation (EEC) No 715/90 shall not apply. 3 . The invitation to tender shall be open until 25 August 1994. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 4. Regulation (EC) No 675/94 shall apply save as otherwise provided for in this Regulation . Article 2 1 . Import licences issued under these invitations to tender shall be valid from the date they are issued, within the meaning of Article 6 (4) of Regulation (EC) No 675/94, until 15 September 1994. 2 . Notwithstanding Article 7 (2) of Regulation (EC) No 675/94, the quantity released for free circulation may be not more than 5 % less than the quantity indicated in sections 17 and 18 of the import licence. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 333, 31 . 12. 1993, p. 13 . (2) OJ No L 68, 11 . 3 . 1994, p. 1 . (3) OJ No L 4, 6 . 1 . 1994, p. 6 . (4) OJ No L 83, 26. 3 . 1994, p. 26 . 0 OJ No L 84, 30. 3 . 1990, p. 85 . (6) OJ No L 30, 3 . 2. 1994, p. 12 . 0 OJ No L 181 , 1 . 7. 1992, p. 21 . No L 192/28 Official Journal of the European Communities 28 . 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission